Citation Nr: 0113403	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-08 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of proper initial disability evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Law Office of 
R. Edward Bates 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from April 1967 to April 1969.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO), in which the RO granted service connection for PTSD and 
assigned a 10 percent disability evaluation effective 
December 29, 1997.  

The Board initially notes that in June 2000, the veteran 
filed a completed VA Form 21-8940 (Veteran's Application For 
Increased Compensation Based On Unemployability).  It does 
not appear that this claim for total disability benefits 
based on individual unemployability as a result of a service-
connected disability was developed by the RO.  This matter 
was not prepared for appellate review and is not currently 
pending before the Board.  As such, it is referred to the RO 
for proper handling and development.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
appeal.

2.  The veteran's PTSD is manifested by not more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  




CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified as amended at 38 U.S.C.A. § 5107) (2000); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the evaluation 
assigned the veteran's psychiatric disability should be 
increased to reflect more accurately the severity of his 
symptomatology.  Initially, the Board notes that during the 
pendency of this appeal, there has been a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 
312-313 (1991).  In this case, the Board concludes that the 
VA has fulfilled its duty to assist the veteran by obtaining 
and fully developing all relevant evidence necessary for the 
equitable disposition of his claim.  

The Board concludes that the decision to proceed with 
adjudication of this matter does not prejudice the veteran in 
the disposition of his claim for a higher initial disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The veteran's request for a higher initial 
disability evaluation for PTSD was developed and considered 
on the merits by the RO.  In July 1998, March 1999 and May 
1999 rating decisions, as well as a March 1999 Statement of 
the Case (SOC), and May 1999, September 1999, May 2000 and 
January 2001 Supplemental Statements of the Case (SSOC), the 
RO notified the veteran and his representative of all 
regulations pertinent to a claim of entitlement to a higher 
initial disability evaluation for PTSD.  Additionally, the 
veteran was afforded VA examinations in June 1998 and 
September 2000 and afforded an opportunity to give testimony 
during a personal hearing at the RO in December 1999.  
Finally, the veteran was scheduled for a video conference 
hearing before a member of the Board, but canceled his 
hearing request in February 2001.  Accordingly, the Board is 
satisfied that the veteran was ensured due process of law as 
a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations and hearing which have been conducted, the Board 
finds that no further assistance is necessary for an 
equitable adjudication of the veteran's appeal in this case.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2000).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case the veteran has appealed from the initial 
assignment of a disability rating for his PTSD and the Board 
must determine whether he is entitled to staged ratings.  

In July 1998, the RO granted service connection and assigned 
a 10 percent disability evaluation for PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective 
December 29, 1997.  Thereafter, the veteran was hospitalized 
for treatment for PTSD from January 1999 to March 1999.  In a 
March 1999 rating decision the RO assigned the veteran a 
temporary 100 percent disability evaluation effective from 
January 8, 1999, pursuant to 38 C.F.R. § 4.29 (2000), and 
continued the veteran's 10 percent disability evaluation from 
April 1, 1999.  By rating action dated in May 1999, the RO 
granted a 30 percent disability evaluation for PTSD effective 
from December 29, 1997.  Because this increase did not 
constitute a full grant of the benefit sought, and because 
the veteran testified during a December 1999 hearing at the 
RO that he is seeking a 100 percent disability evaluation for 
PTSD, the veteran's PTSD claim remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

As indicated, the veteran's PTSD was evaluated under the 
criteria set forth in 38 C.F.R. § 4.130, DC 9411.  DC 9411 
provides for a 30 percent for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is properly assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
appropriate.  

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

With the exception of the veteran's hospitalization and 
corresponding 100 percent disability evaluation, the 
veteran's PTSD has been characterized as being 30 percent 
disabling from December 29, 1997.  The RO determined that the 
veteran's PTSD was no more than 30 percent disabling based on 
a review of the veteran's service medical records, VA 
outpatient treatment records dated from February 1997 to 
March 1999, January and February 1998 statements from the 
veteran, a June 1998 VA examination report and a VA discharge 
summary documenting the veteran's hospitalization from 
January 1999 to March 1999, Social Security records, a May 
1999 treatment record from David Aronson, Ph.D., FAClinP, a 
November 1999 VA examination report, a November 2000 Social 
and Industrial Survey and a September 2000 VA examination 
report.  The veteran also submitted treatment records from 
Paul A. Steurer, Jr., M.D., Michael J. Smith, M.D., St. 
Thomas Hospital, Akron City Hospital and Russell L. Platt, 
M.D.  However, these records address treatment for back 
disorders, bronchitis, ulcers, hernias and other disorders 
unrelated to the issue on appeal.  Finally, in May 2001, the 
veteran's representative submitted lay statements to the 
Board from the veteran's wife, daughter-in-law and friend in 
support of the veteran's request for a disability evaluation 
in excess of 30 percent for PTSD.  These statements were 
submitted with an appropriate waiver of RO consideration 
pursuant to 38 C.F.R. § 20.1304(c) (2001) and will be 
evaluated by the Board along with the aforementioned 
pertinent evidence of record.  

The earliest diagnosis of PTSD in this case is reflected in a 
January 1998 VA PTSD assessment note and clinical treatment 
record.  At that time, it was indicated that the veteran 
described several symptoms of PTSD, which he had experienced 
since serving in Vietnam.  The veteran reported that he had 
not sought treatment for his symptoms, but had self-medicated 
with alcohol to control his symptoms.  In a January 1998 
statement, the veteran reported experiencing dreams and 
flashbacks of Vietnam, poor sleep and increased drinking, 
which culminated in 1977 when he was charged with 1st degree 
murder.  The veteran was charged for the murder of a man who 
murdered his 16-year-old niece.  The veteran was found not 
guilty by reason of insanity and was hospitalized.  
Thereafter, the veteran described experiencing ongoing binges 
of depression, drinking, spending money, problems with 
nerves, mistreating his wife and bouts and fits of anger.  VA 
outpatient treatment records dated February 1997 to April 
1998 reflect that the veteran was shown to have psychiatric 
symptoms including depression, increased anxiety, 
intrusiveness, isolation, hypervigilance and anger.

The veteran was afforded a VA examination in June 1998.  At 
that time he presented with a history of hypervigilance, 
intrusive thoughts of war, insomnia, bad dreams, increased 
drinking, poor appetite, poor sleep, depression, startle 
reaction, episodes of irritability and outbursts of violence.  
With regard to employment, the veteran indicated that he 
chose a job as a truck driver so that he would not have to be 
around people.  He reported that he had injured his back in 
an accident while working as a truck driver.  A review of the 
record reveals that the veteran was actually involved in at 
least two work-related accidents.  As a result of these 
accidents, he underwent back surgery and his physician opined 
that the veteran would not be able to return to work.  The 
veteran became depressed and was treated by a VA physician 
who prescribed Zoloft.  The veteran indicated that his 
symptoms including depression, intrusiveness and avoidance 
improved while taking this medication.  The veteran also 
reported that he stopped drinking during the later part of 
1997.  The examiner noted that in addition to severe problems 
with irritability, the veteran had poor social adjustment as 
evidenced by problems with relationships with women.  The 
relationship with his wife was noted to be the only 
meaningful relationship that he had been able to maintain 
over the previous 30 years.  

Objectively, the examiner found the veteran to have slightly 
decreased psychomotor activity.  His mood was slightly 
depressed and his affect was constricted.  He discussed 
personal losses that he experienced during Vietnam without 
emotional reactivity.  The veteran attributed his ability to 
tolerate the emotional impact of his losses to his use of 
Zoloft.  There was no evidence of delusions or auditory or 
visual hallucinations.  His memory was grossly intact and his 
concentration was fair.  The diagnoses were PTSD, prior 
history of major depression in terms of poor mobility with 
PTSD and prior history of alcohol abuse.  The examiner 
assigned a current Global Assessment of Functioning (GAF) 
score of 49 and a GAF of 45 for the previous year.   

VA treatment records dated from May 1998 to March 1999 
document the veteran's individual and group therapy sessions.  
During these sessions the veteran was described as having 
appropriate contributions and he was supportive of other 
participants.  It was also noted that the staff and the 
veteran's wife noticed a change in the veteran's 
interpersonal behaviors including the fact that he was less 
guarded, more at ease, less defensive and more trusting.    

A March 1999 VA discharge summary documenting the veteran's 
hospitalization from January 1999 to March 1999 indicates 
that the veteran complained of bad nerves, nightmares, 
sleeplessness, isolation, drinking to excess, feeling crazy 
and depressed and PTSD symptoms including recurrent and 
intrusive thoughts, exposure distress, memories and 
flashbacks, nightmares, physiological hyperarousal, avoidance 
of stimuli, lack of interest in life activities, isolation, 
emotional numbness, hopelessness for the future, anger, 
difficulty concentrating and hypervigilance.  Mental status 
examination showed that the veteran was oriented to person, 
time and place.  He was neatly dressed and cooperative.  The 
veteran demonstrated appropriate range of affect, but became 
easily angered.  He was able to provide coherent organized 
responses, but had difficulty formulating different problem 
solving approaches.  His movement was sometimes restricted.  
His judgment was intact.  He denied any type of 
hallucinations and suicidal and homicidal ideations.  During 
his hospitalization psychotropic medications and relaxation 
training helped alleviate psychological hyperarousal, 
sleeplessness and hypervigilance.  He was diagnosed with PTSD 
and alcohol dependence in full remission.  The VA physician 
assigned a GAF score of 60. 

Social Security records received by the RO in September 1999, 
show that the veteran was determined to be disabled for 
purposes of Social Security in November 1996 as a result of 
discogenic and degenerative disorders of the back.  These 
records confirm that the veteran worked from October 1978 to 
November 1996 as a truck driver.  

During a December 1999 personal hearing at the RO, the 
veteran testified that he was last employed as a truck driver 
in 1996.  He stated that part of the reason that he ended his 
employment was because he noticed that he was becoming more 
and more confused.  Specifically, he stated that he became 
aggravated and his nerves were on the edge all the time.  He 
indicated that he had road rage and that winter driving 
became more difficult and he was unable to sleep and was 
upsetting his wife.  He began having accidents and wanted to 
run over cars.  However, the veteran also testified that he 
injured his back in a work-related accident in 1995 and that 
after that injury his doctor would not allow him to return to 
work due to his back disability.  He stated that he was 
considering a vocational rehabilitation program with his 
former employer.  

The veteran recounted that he noticed an increase in his 
symptoms in 1989 and that they continued to develop through 
1996-1997, at which time he sought treatment.  The veteran 
was first hospitalized for PTSD in January 1999.  The veteran 
described this hospitalization as successful and indicated 
that it helped him a lot and he learned to be more open with 
counselors and other veterans.  Following his 
hospitalization, the veteran began participating in weekly 
counseling sessions.  

The veteran testified that he was able to drive, and that he 
drove himself to medical appointments and to church.  
However, he stated that he did not engage in social 
activities, he had no social friends and he did not shop or 
engage in social activities with his wife.  He indicated that 
he primarily spent his time at home watching television, 
listening to music and reading books.  The veteran testified 
that he was a member of veterans groups including Disabled 
American Veterans and Veterans of Foreign Wars (VFW) and that 
he attended monthly VFW meetings.  The veteran testified that 
he has three children and he occasionally sees them for 
holidays.  

The veteran indicated that he continued to take medication to 
manage his PTSD symptoms, including medication to help him 
sleep.  However, the veteran testified that he was afraid of 
sleeping at night because he had bad dreams.  He stated that 
he fought off sleep at night and napped during the day.  The 
veteran stated that he did not sleep in his bedroom, but 
instead slept on the sofa in the den.  The veteran described 
himself as emotionally drained and testified that he felt 
like a failure.  He stated that he believed that he is 
entitled to a 100 percent disability evaluation for PTSD.  He 
indicated that he had no concentration and that his symptoms 
were getting worse as he aged. 

The veteran was evaluated by David Aronson, Ph.D., FAClinP in 
May 1999.  With regard to PTSD, the veteran reported 
experiencing nightmares, feelings of depression, having 
thoughts of killing himself by "blowing [his] brains out," 
being easily angered, having terrible concentration and 
attention span, being unable to concentrate, being forgetful, 
feeling nervous and tense and socially isolating himself.  He 
also reported feeling pessimistic about life and the future 
although this had improved somewhat with therapy.  He 
continued to attend weekly group therapy and to take 
antidepressant medications.  Diagnostic testing showed that 
the veteran tended to emphasize his problems and difficulties 
and therefore Dr. Aronson stated that the results were to be 
interpreted with caution.  The results revealed that the 
veteran was experiencing significant levels of depression, 
anxiety, panic and traumatic stress.  The assessment was PTSD 
which pre-existed his work-related injuries, but which was 
aggravated by his work-related injuries.  His nightmares 
significantly interfered with his ability to sleep and it was 
noted that the veteran should continue receiving treatment 
including medication, group therapy and other psychological 
interventions as the severity of his symptoms prevented him 
from functioning effectively on a day to day basis.  

The veteran was afforded another VA examination in November 
1999.  He presented with complaints of nightmares, intense 
intrusive thoughts, increased startle response, significant 
irritability, diaphoretic, middle insomnia and flashbacks of 
odors of dead bodies.  On mental status examination the 
veteran had decreased psychomotor activities, soft speech, 
slightly anxious mood, restricted affect, survival guilt, 
intrusive thoughts, patchy defect for memory of remote 
events, slightly impaired short term memory and marginal 
attention and concentration.  His thought process was 
relevant and he had no disorder of association.  He had no 
suicidal or homicidal ideation and no hallucinations.  A 
diagnosis of PTSD was continued and the examiner assigned a 
current GAF of 50 and a GAF of 40 for the previous year.  

Additional diagnostic testing conducted by a second VA 
examiner confirmed clinical depression, significant levels of 
anxiety, suspiciousness, social isolation and concern with 
somatic symptoms.  The VA examiner who conducted this testing 
assigned a GAF of 55. 

The veteran continued to attend group therapy from March 1999 
to March 2000 and underwent another VA psychiatric 
examination in September 2000.  A VA Social and Industrial 
Survey was also conducted in November 2000.  The September 
2000 VA examination report indicates that the primary 
symptoms noted on mental status examination were severe 
depression with some psychomotor activity, difficulty 
concentrating due to depression and minimal perceptual 
disturbances.  Reality testing was normal, but for occasions 
when the veteran believed he heard someone saying his name 
and occasions when the veteran noticed putrid smells that 
reminded him of decomposed bodies.  The examiner indicated 
that the veteran had PTSD as well as an unrelated depressive 
disorder which were both causing his disability.  The 
examiner indicated that the veteran had disturbing dreams, 
auditory disturbances and other clear symptoms of PTSD.  The 
examiner opined that one half of the veteran's disability was 
the result of PTSD and the other half was the result of his 
depressive disorder.  The examiner assigned a current GAF 
score of 55 and a GAF of 55 for the prior year as well.  

The November 2000 Social and Industrial Survey reflects that 
the veteran was dressed appropriately for the interview.  He 
reported having a close relationship with his wife of 23 
years, even though they had had their "ups and downs."  He 
reported that he did not have any close friends.  He stated 
that he interacted with other veterans during group therapy 
sessions, but not outside of the therapy sessions.  He 
indicated that he had a brother and that he made an effort to 
keep in touch with him.  The social worker noted that the 
veteran was unable to interact well with people and his 
ability to develop and maintain close friendships was 
described as considerably impaired as a result of his PTSD.  
The veteran advised the social worker that he believed he 
would still be able to work, if he had not injured his back 
and if he owned his own truck and did not have to work with 
dispatchers or supervisors.    

Finally, in May 2001, the veteran's representative submitted 
lay statements from the veteran's wife, daughter in law and 
friend in support of the veteran's allegation that he is 
entitled to an increased disability evaluation for PTSD.  
Collectively, these statements portrayed the veteran as being 
easily angered and prone to mood swings, easily distracted 
and lacking the ability to focus his thought processes, 
socially withdrawn, disinterested, paranoid, suspicious and 
depressed.  It was also indicated that the veteran's personal 
hygiene had deteriorated and that he suffered from 
significant back pain, which limited his ability to perform 
certain tasks.     

In reviewing the rating criteria in relation to the veteran's 
PTSD, the Board finds the veteran's disability picture most 
consistent with the currently assigned 30 percent disability 
evaluation and the veteran's request for a higher initial 
disability evaluation must be denied.  The evidence does not 
suggest that his symptoms result in more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Although the 
veteran evidences some manifestations described in the 
criteria for a 50 percent evaluation, (e.g., difficulty 
maintaining effective social relationships and disturbances 
of mood), he does not exhibit most of the symptoms described 
therein to the requisite degree.  For example, the clinical 
evidence does not show that the veteran suffers from 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks, difficulty understanding 
complex commands or impairment of short- and long-term 
memory.  

Rather, the veteran's symptom complex most closely fits 
within the criteria for a 30 percent evaluation.  As 
reflected by the objective evidence of record, the veteran 
has experienced chronic sleep impairment due to nightmares 
and flashbacks, increased anxiety, depressed mood, difficulty 
with concentration and nervousness.  Objective findings 
reflect that the veteran has typically demonstrated 
appropriate range of affect and has been neatly dressed and 
cooperative.  The veteran was shown to have a good 
relationship with his wife and he attended group therapy 
sessions where he interacted with other veterans.  It appears 
that the veteran's interpersonal behaviors improved somewhat 
as a result of these group therapy sessions; however, he 
continued to have difficulty controlling his anger and 
formulating different problem solving approaches.  In May 
1999, Dr. Aronson indicated that the severity of the 
veteran's symptoms prevented him from functioning effectively 
on a day to day basis.  In September 2000, the veteran was 
shown to have disturbing dreams and auditory disturbances 
attributable to PTSD.  He was also shown to have a depressive 
disorder unrelated to PTSD.  A VA examiner opined that 50 
percent of the veteran's disability was attributable to PTSD 
and 50 percent was attributable to the depressive disorder.    

With regard to social capabilities, the veteran has testified 
that he attends church, VFW meetings and his group therapy 
sessions.  He does not shop or engage in social activities 
with his wife, but maintains a good relationship with her and 
has done so for many years.  He visits his children 
occasionally and stays in touch with his brother.  He 
primarily spends his time at home watching television, 
listening to music and reading books.  In November 2000, a 
social worker indicated that the veteran was not able to 
interact well with people and that his ability to maintain 
close friendships was considerably impaired as a result of 
his PTSD.  However, he is not totally restricted socially as 
reflected in his ability to perform the aforementioned 
routine social activities.  Thus, it appears that the veteran 
does enjoy some limited social activity, but his ability to 
interact with others is considerably impaired.  

With regard to the veteran's industrial impairment, both the 
veteran and his physician have attributed the veteran's 
unemployment to his current back disability.  Treatment 
records from Dr. Steurer, M.D. reflect that the veteran 
retired from the trucking business after undergoing back 
surgery.  During the November 2000 Social and Industrial 
survey the veteran indicated that if it were not for his back 
injury, he would be able to return to work.  It does not 
appear that the veteran's industrial impairment is completely 
attributable to his PTSD. 

In June 1998, a VA examiner assigned the veteran GAF scores 
of 49 and 45.  According to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which the 
VA has adopted at 38 C.F.R. §§ 4.125, 4.130 (2000), GAF 
scores of 45 and 49 suggest serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends unable to keep a job).  Based 
on this definition, the GAF scores assigned reflect that the 
veteran's PTSD symptoms were more than mild or transient.  In 
March 1999 the veteran was found to have a GAF of 60.  In 
November 1999 and September 2000, the veteran was assigned 
GAF scores of 55 and he was also assigned a GAF score of 55 
in September 2000 for the prior year.  The DSM-IV indicates 
that a GAF score of 55 or 60 suggests moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The veteran has been assigned various GAF scores ranging from 
45 to 60, indicating that the veteran's PTSD symptoms are 
moderate to serious.  While not controlling, the Board finds 
the GAF scores probative and also consistent with a 30 
percent disability evaluation and these scores seem to 
reflect a pattern of improvement of the veteran's symptoms 
from June 1998 to September 2000. 

In concluding that the veteran is not entitled to an initial 
disability evaluation in excess of 30 percent, the Board has 
considered the veteran's argument that he is entitled to a 
100 percent disability evaluation.  However, the criteria for 
a 100 percent disability evaluation require a showing of 
total occupational and social impairment.  While the veteran 
may not socialize in a conventional way, he has been able to 
maintain a good relationship with his wife and it is 
undisputed that he functioned well at group therapy sessions.  
Further, he attends both church and veterans groups.  
Moreover, as previously discussed, the veteran's industrial 
impairment is in large part attributable to a work-related 
back injury and not to his service-connected PTSD.  There is 
no evidence of total social and industrial impairment due to 
PTSD and the criteria for a 100 percent disability evaluation 
have not been met.  Further, in reaching this decision the 
Board has given due consideration to the lay statements of 
record from the veteran's wife, daughter-in-law and friend.  
These individuals provided candid statements regarding their 
everyday personal interaction with the veteran and the Board 
acknowledges the severity of the veteran's PTSD symptoms as 
described by these individuals.  However, when viewed in 
conjunction with the totality of the objective medical 
evidence of record, the Board concludes that while the 
veteran certainly suffers from PTSD, which inhibits certain 
aspects of his social and industrial functioning, he is not 
entitled to a disability evaluation in excess of 30 percent.   

Accordingly, based on a review of the evidence of record, and 
resolving all doubt in favor of the veteran, the Board finds 
that the manifestations of the veteran's PTSD most consistent 
with the criteria set forth for a 30 percent disability 
evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (to be codified as amended at 
38 U.S.C.A. § 5107) (2000).  Further, because the Board 
concludes that the medical evidence does not show that the 
veteran has suffered from more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), at any relevant time, a staged 
rating is not warranted in this case.  Fenderson, 12 Vet. 
App. 119.

In conclusion, the Board also finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards" for any time 
period considered by this appeal.  See 38 C.F.R. § 
3.321(b)(1)(2000).  The veteran has only been hospitalized on 
one occasion for PTSD.  Further, while the veteran's PTSD 
clearly impacts his ability to interact and to work with 
others, the record reflects that the primary impediment to 
the veteran's employability is his back disability.  The 
record does not show either that the veteran's PTSD 
interferes with his employment to any extent greater than 
that which is contemplated by the assigned rating as deemed 
appropriate by the Board.  As is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance and the criteria for 
submission for the assignment of an extra-schedular rating 
pursuant to 



38 C.F.R. § 3.321(b)(1) are not demonstrated in this case.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

An initial disability evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals



 

